Title: From George Washington to the Board of War, 23 May 1779
From: Washington, George
To: Board of War



Gentlemen,
Hd Qrs [Middlebrook] 23 May 1779.

In my letter of the 22d of April I mentioned the necessity of having 10.000 ⅌ shoes for the supply of the troops on the Western expedition. The Board in their answer to mine of the 25th gave me to hope that 4500 ⅌ would be ready in season at Lancaster for the purpose. I am now to request that these may be without delay forwarded up the River towards Sunbury: and that the Board will immediately inform me what the number really amounts to that I may know how to regulate the supplies from other quarters—If any more have been since provided, I wish them to be forwarded also; as I fear we shall find it extremely difficult if not impracticable to furnish the necessary number. In mine of yesterday’s date, I mentioned a supply of this article for the troops at Pitsburgh—This is not to interfere with the present demand which is indispensible.
I know not whether the 10.000 overalls have been all sent on to Camp. If they have not—The Board will be pleased to have 2000 immediately dispatched to Easton; but of this also I request speedy information that I may take measures accordingly.
The expedition is in some measure suspended on these supplies; and I doubt not the Board will use all possible dispatch.
Some person in the Clothiers line will be wanted to receive and issue them—I shall be obliged to The Board to have him directly appointed & sent to Easton to take General Sullivan’s orders. I have the honor to be With great respect & esteem Gentlemen Yr Most Obed. servt.
